DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim repeats limitation sets forth in claim 1 (i.e. lines 17-18 of claim 1).  Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kidakaru (US 20110175567) teaches an integrated docking area on the mouse pad for charging the mouse. However, the docking area has terminals to mate with the terminals on the mouse for charging.  Other embodiment has inductive coils placed strategically on the surface of the pad to charge the mouse having mating inductive coils.  Light is provided on two sides of the pad.
Wang (US 2015/0048687) teaches a built-in inductive charger on the pad to recharge the mouse.
Jing (US 2015/0130406) teaches a rolled-up mat with built-in coils along the perimeter to recharge a mouse.
Morier et al. (US 2018/0351389) teaches a pad with built-in FM radiation for communicate with the computer for recharge.
CN106708296A teaches a mouse pad with light embedded around the perimeter of the pad to light up the pad.

This application is in condition for allowance except for the above formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087